Title: From James Madison to Stephen Pleasonton, [ca. 20 August 1815]
From: Madison, James
To: Pleasonton, Stephen


                    
                        [ca. 20 August 1815]
                    
                    Genl. Pinkney may be thanked for his attention, informed that no appt. at least at this time will be made for the mission with which Mr. Spalding was charged, in relation to the W. Inds. but that he may if he thinks it advisable, appt. Mr. S. to visit Halifax for the purpose of tracing the number, names, & destination of negroes carried off by the B. officers, & promoting a recovery of them or their value.
                    The papers relating to Capt: Opie shd. be communicated to the War Dept., The letter from Col: Mason to Mr. Monroe, to be returned for the latter.
                    The Communication from Mr. Daschkoff was recd. lately from Mr. Harris, and it was determined that the proper orders shd. be given to the port, & navy officers. This may be intimated to Mr. D. and if not already done, the communications may be sent to the Navy & Treasy. Depts. that the orders may be forthwith issued.
                    The navy dept. may be consulted as to the best disposition to be made of the Neptune. It is possible she may be want⟨e⟩d for some services under its direction. Whatever balance may be due on the Ship, must be paid of course.
                    If the last dispatches from Mr. Harris & Mr Russel, have not been shewn

to Mr. Crawford & Mr. Rush, Mr. P. will do it. Mr. Dallas also shd. see them or extracts & the Secretary of the Navy as soon as convenient.
                    
                        J.M.
                    
                